 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                 CASE NO. C12-1282JLR

11                             Plaintiff,            ORDER
                  v.
12
           CITY OF SEATTLE,
13
                               Defendant.
14

15         The court hereby APPROVES part one and part two of the Seattle Monitoring

16   Team’s August 2019 invoice and DIRECTS the Clerk to pay part one and part two of the

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 1
 1   August 2019 invoice from funds on deposit in the registry of the court regarding this

 2   case.

 3           Dated this 15th day of October, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
